Citation Nr: 1141484	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-15 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 16, 2006, for the assignment of a 70 percent disability rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in September 2005 and in February 2008 that, in pertinent part, assigned an effective date of November 16, 2006, for the award of a 70 percent disability rating for service-connected post-traumatic stress disorder (PTSD).  The Veteran timely appealed for an earlier effective date. This is the only issue that has been perfected on appeal.

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of this proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  On May 21, 2003, VA received the Veteran's original claim for service connection, resulting in a determination of an initial 50 percent disability rating for PTSD.

2.  Prior to November 16, 2006, the evidence weighs against a finding that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood. 



CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 2006, for the assignment of a 70 percent disability evaluation for PTSD are not met.  38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Here, the Veteran's claim arises from his disagreement with the initial evaluations and effective dates assigned, following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was given proper notice for his service connection claim in the June 2003, November 2004, and April 2005 letters.  In December 2006, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is factually ascertainable that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

In this case, the RO granted service connection and assigned an initial 30 percent disability rating for PTSD, effective May 21, 2003.  The Veteran filed a notice of disagreement with this September 2005 rating decision on September 28, 2005, claiming entitlement to a higher initial disability rating.  In May 2006, the RO increased the evaluation for the Veteran's PTSD to 50 percent, effective May 21, 2003.  The Veteran continued his appeal for a higher initial disability rating.  In February 2008, the RO increased the evaluation for the Veteran's PTSD to 70 percent, effective November 16, 2006.  This appeal for an earlier effective date for the 70 percent disability rating for PTSD followed.  

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran filed his original claim for service connection for PTSD on May 21, 2003.  The evidence reflects no request for service connection for PTSD in any filings prior to that date.  Hence, there is not a single document of record, prior to May 21, 2003, that may be reasonably construed as a claim for service connection for PTSD.  38 C.F.R. §§ 3.151(a), 3.155(a).

Since the original claim for service connection for PTSD was received in 2003, more than one year following the Veteran's separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b)(2).

The Veteran contends that the assigned 70 percent disability rating should have been awarded since the date of service connection.  Specifically, he had filed a notice of disagreement with the initial disability rating assigned by the RO.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Under these circumstances, the date of the Veteran's claim for an earlier effective date for the assigned 70 percent disability rating is, in essence, the date VA received his original claim for service connection-i.e., May 21, 2003.
 
The next question before the Board is when is it factually ascertainable from the evidence of record that the Veteran met the criteria for the assigned 70 percent disability rating for his PTSD.  See 38 C.F.R. § 3.400(o)(1).

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Of significance in this case are reports of psychiatric evaluations conducted by the Veteran's treating psychiatrist in April 2003, November 2004, January 2005, and March 2006.  Each of these reports reflects current PTSD symptoms of nightmares, flashbacks, hypervigilance, anger and tension, irritability, pronounced agitation, disturbed sleep, intense anxiety, nervousness, depressed mood, exaggerated startled response, restricted affect, detachment, and social withdrawal.  The treating psychiatrist generally assigned a global assessment of functioning (GAF) score in the lower forties.

The report of a July 2005 VA examination reflects that the Veteran attended college post-service, and that he worked in his current job for the past 12 years.  The Veteran reportedly worked alone and reported an inability to deal with people.  The examiner noted problems in the Veteran's relationship with his significant other, and that the relationship was expected to end soon.  The Veteran reported that he liked to read, and occasionally to fish.  Current PTSD symptoms include dysphoric mood, described as melancholy; adequate abstract thinking; intact memory; avoidance of crowds; fair insight; intrusive thoughts; nightmares; feelings of detachment; markedly diminished interests; restricted affect; and disturbed sleep.  A GAF score of 60 was assigned, which was indicative of moderate difficulty as noted by the examiner.

The report of an August 2006 VA examination reflects that the Veteran had limited social interactions.  He enjoyed reading and fishing, though reported problems with concentration.  On examination, his affect was appropriate and his attention was intact; his sleep was impaired.  The Veteran reported being frequently angry and having impulsive thoughts of homicide, but no plan or intent.  He reported no panic attacks. He did report frequent waking, and some upsetting dreams; and that his sleep problems did not interfere with daytime activities.  His recent memory was mildly impaired.  Current PTSD symptoms include recurrent and intrusive distressing recollections; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  A GAF score of 55 was assigned, indicative of moderate symptoms as described by the examiner.  

The examiner also noted that the Veteran currently worked full-time, though his psychiatrist recommended that he take "mental health days" off from work.  The Veteran had ended a relationship with his significant other, and believed that his job was in jeopardy because of his inability to work effectively with contractors.  The examiner noted that the Veteran's inability to control his anger had adversely affected both his home and work life.  The examiner concluded that there was reduced reliability and productivity in the Veteran's social and occupational functioning due to PTSD symptoms.

Additional treatment records reflect that the Veteran had been prescribed medications for treatment of PTSD since 2003; and that he had participated in group therapy since 2006, primarily discussing issues related to anger management.  In October 2006, the Veteran reported having more difficulty with anger at work, and having more issues with supervisors regarding his taking time off for VA appointments and group therapy.  Records show that the Veteran struggled to maintain employment in November 2006.

In January 2007, the Veteran's treating psychiatrist reported that the Veteran continued to have major difficulties with interpersonal relations, both in his personal life and work environment; and that the Veteran was beginning long-term sick leave from work, due to more numerous and severe difficulties.  The treating psychiatrist also opined that the Veteran's inability to work was a result of PTSD.

Records received from the Social Security Administration reflect that the Veteran's disability began in February 2007, and that the primary diagnosis was an anxiety-related disorder.

In April 2011, the Veteran testified that he saw his treating psychiatrist approximately every two weeks in 2003 because of problems he was having at work.  The Veteran testified that he had problems getting along with everybody, and problems scheduling time off from work for VA appointments and for group therapy.  The Veteran described an incident of a screaming match, and noted "it was ugly."  He testified that he broke up with his significant other because of his tendency for anger.  The Veteran also testified that he had problems in the 1970s, 1980s, and 1990s; and that he did not know about PTSD at the time.

The Board notes that an effective date for the assigned 70 percent disability rating for the Veteran's PTSD cannot precede the effective date of the grant of service connection.  Records show that the 70 percent disability rating for PTSD was assigned based upon findings in November 2006 that the Veteran struggled with employment; and had persistent PTSD symptoms of stress, anger, and irritability that caused serious social and industrial impairment.

While the Veteran contends that an earlier effective date is warranted for the 70 percent disability rating, the objective evidence of record does not support the Veteran's contentions.  Prior to November 16, 2006, the evidence reveals moderate difficulties in social and occupational functioning.  The findings of the Veteran's treating psychiatrist, prior to November 16, 2006, support no more than a 50 percent disability rating for the Veteran's PTSD.  Specifically, the Veteran's PTSD symptoms, prior to November 16, 2006, had been manifested by chronic sleep impairment, intrusive thoughts, anger, disturbances of motivation and mood, restricted affect, and social isolation.  While these symptoms seemed to occur frequently, they are, nonetheless, reflective of, at most, overall moderately severe social impairment, although generally functioning satisfactorily with routine behavior and self-care.  Such level of impairment warrants no more than a 50 percent disability rating.  

While examiners have noted irritability at times, this factor, alone, does not provide a sufficient basis for assignment of a 70 percent or higher, disability rating prior to November 16, 2006.  The Veteran primarily denied thoughts of homicidal or suicidal ideation, although one incident was reported.  Significantly, the Veteran had not been found to have such symptoms as obsessional rituals, near-continuous panic or depression, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptom combinations reflective of a 70 percent, or higher, disability rating.

Although the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The Board notes that, in this case, there are discrepancies among assigned GAF scores.  
 
Accordingly, given the Veteran's actual symptoms as reported above, the Board must conclude that the evidence of record does not warrant an effective date earlier than November 16, 2006, for the assignment of a 70 percent disability rating for PTSD.

 
ORDER

An earlier effective date for the assignment of a 70 percent disability rating for PTSD is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


